[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-2197

                UNITED STATES OF AMERICA,
                   Plaintiff, Appellee,

                            v.

                ONE PARCEL OF LAND, ETC.,
                   Defendant, Appellee.

                      EDWIN COLON,
                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

    [Hon. Nathaniel M. Gorton, U.S. District Judge]

                         Before

                 Torruella, Chief Judge,
           Selya and Boudin, Circuit Judges.

 Edwin Colon on brief pro se.
 Donald K. Stern, United States Attorney, and Patrick M.
Hamilton, Assistant United States Attorney, on brief for appellee.

July 10, 1998

        Per Curiam.  Pro se appellant Edwin Colon appeals a
district court judgment which denied his motion for relief from
a final judgment compelling the forfeiture of his former
residence at 13 Maplewood Drive in North Grafton,
Massachusetts.  Appellant maintains that the forfeiture was
unfair because he did not receive notice of the forfeiture
proceeding until the government served him with a copy of the
court's final judgment on April 12, 1996.
          This court has thoroughly reviewed the record and the
parties' briefs on appeal.  We conclude that the district court
did not abuse its discretion in denying appellant relief.  See,
e.g., United States v. Real Property, 135 F.3d 1312, 1315-16
(9th Cir. 1998); United States v. Clark, 84 F.3d 378, 381 (10th
Cir. 1996).  We further reject appellant's contention that
because the government failed to use his inmate registration
number from the Plymouth County Correctional Facility in
addressing its notices, and further erroneously included the
middle initial "A" in its addresses, the notices were
constitutionally inadequate.  See, e.g., Bye v. United States,
105 F.3d 865, 857 (2d Cir. 1997)(per curiam); United States v.
51 Pieces of Real Property, 17 F.3d 1306, 1317 & n.11 (10th
Cir. 1994).  Accordingly, the judgment of the district court is
affirmed.  See Local Rule 27.1.